Exhibit 10.2
[MJN Letterhead]
May 15, 2015


Peter G. Leemputte
1565 Kathryn Lane
Lake Forest, IL 60045


Dear Pete:


Based on our recent discussions, we have mutually agreed to amend the letter
agreement between you and the company dated March 4, 2015 (the “Original
Letter”). This letter will confirm the terms of the amendment of the Original
Letter. Capitalized terms used herein and not otherwise defined will have the
meaning given to such terms in the Original Letter.


We have agreed that that the Separation Date will be May 31, 2015 except as
described below. Your employment with MJN and its affiliates will not be
terminated by MJN (or any of its affiliates) prior to May 31, 2015 without
Cause.


We will continue to pay you your Salary Continuation Severance in the amount of
$177,042 ($50,583.33 per month, pro rated for partial months) over the period
ending on June 30, 2015 even though the Separation Date has been changed to May
31, 2015. In addition, there shall be no changes to the commencement date or the
payment timing for any payments or benefits under the Original Letter as a
result of the change to the Separation Date if, or to the extent that, such
payments or benefits are subject to Section 409A of the Internal Revenue Code of
1986, as amended.
Attached are revised Attachments I, IV, V and VI which replace the corresponding
attachments to the Original Letter to reflect the change to the Separation Date.
As required by the Original Letter, you will be required to re-sign the general
release (Attachment II of the Original Letter).
Except as described herein, all other provisions of the Original Letter,
including all Attachments thereto, will remain in effect.
If you have any questions concerning this letter or any of the arrangements
surrounding your separation from the company, please feel free to contact me
directly. Please indicate your agreement with the terms of this letter as an
amendment of the Original Letter (including amendments to the applicable
Attachments thereto) by signing below and returning a signed copy of this letter
to me prior to May 31, 2015.
Sincerely,
/s/ Ian Ormesher


Ian Ormesher




Agreed by:
Peter G. Leemputte                    Date: May 20, 2015
/s/ Peter G. Leemputte




--------------------------------------------------------------------------------




ATTACHMENT I
CASH SEVERANCE PAY WORKSHEET
NAME OF EMPLOYEE: Peter G. Leemputte
HR ID: 5000371
I.    SEVERANCE PAY CALCULATION OF SERVICE:
SEPARATION DATE:    May 31, 2015
DATE OF HIRE:        September 22, 2008
YEARS OF SERVICE:    6.8 YEARS


II.
BASE SALARY UPON WHICH SEVERANCE PAY IS CALCULATED: $ 607,000 PER YEAR



III.
SALARY CONTINUATION SEVERANCE                    $177,042

 
IV.    BASIC SEVERANCE PAY:                         $46,692


V.
EXECUTIVE SEVERANCE PAY:                    

18 MONTHS BASE SALARY AND TARGET BONUS            $1,684,425


VI.
ADDITIONAL CASH SEVERANCE PAY:                    $384,433



VII.
TOTAL SEVERANCE PAY:    BASIC, EXECUTIVE AND ADDITIONAL SEVERANCE PAY –
$2,292,592



PAYMENTS OF YOUR BASIC SEVERANCE PAY WILL BEGIN IMMEDIATELY FOLLOWING YOUR
SEPARATION DATE AND ARE NOT SUBJECT TO YOUR EXECUTION OF A GENERAL RELEASE. YOUR
EXECUTIVE SEVERANCE PAY AND YOUR ADDITIONAL CASH SEVERANCE PAY WILL BEGIN AS OF
THE DATE THAT IS 60 DAYS AFTER JUNE 30, 2015 (THE “PAYMENT START DATE”) PROVIDED
THAT, AS OF THE PAYMENT START DATE, YOU HAVE EXECUTED A GENERAL RELEASE AND THE
APPLICABLE REVOCATION PERIOD HAS EXPIRED AND YOU HAVE NOT REVOKED THE RELEASE.
OTHERWISE, YOU WILL NOT BE ENTITLED TO ANY CASH SEVERANCE PAY OTHER THAN THE
BASIC SEVERANCE PAY. ONCE SEVERANCE PAY (OTHER THAN THE BASIC SEVERANCE PAY)
COMMENCES, IT WILL BE PAID IN REGULAR PAYROLL INTERVALS OVER 18 MONTHS IN
ACCORDANCE WITH YOUR PAY SCHEDULE THAT WAS IN EFFECT PRIOR TO SEPARATION. YOUR
EXECUTIVE SEVERANCE PAY WILL CONTINUE TO THE END OF YOUR SEVERANCE PAY PERIOD;
PROVIDED, HOWEVER, THAT IF YOU OBTAIN OTHER EMPLOYMENT PRIOR TO THE END OF YOUR
SEVERANCE PAY PERIOD, ANY REMAINING PORTION OF YOUR EXECUTIVE SEVERANCE PAY (BUT
NOT ANY REMAINING PORTION OF YOUR ADDITIONAL CASH SEVERANCE PAY) WILL BE PAID TO
YOU AS A LUMP SUM (PLEASE SEE ATTACHMENT III- “CERTIFICATION OF EMPLOYMENT
FORM”) TO THE EXTENT PERMITTED BY APPLICABLE LAW. YOUR ADDITIONAL CASH SEVERANCE
PAY WILL NOT BE ACCELERATED AND WILL CONTINUE TO BE PAID OVER THE REMAINDER OF
THE 18 MONTH PERIOD. ALL PAYMENTS SHALL BE MADE IN ACCORDANCE WITH SECTION 409A
OF THE CODE. NOTWITHSTANDING THE FOREGOING, YOUR EXECUTIVE SEVERANCE PAY WILL BE
SUBJECT TO THE TERMS AND CONDITIONS OF THE SEVERANCE PLAN.
YOU ARE REQUIRED TO REVIEW AND SIGN THE GENERAL RELEASE FORM (ATTACHMENT II) AND
RETURN IT TO THE COMPANY AS ONE OF THE REQUIREMENTS TO BECOME ELIGIBLE FOR
EXECUTIVE SEVERANCE PAY AND ADDITIONAL CASH SEVERANCE PAY AS WELL AS CERTAIN
OTHER BENEFITS UPON SEPARATION.






--------------------------------------------------------------------------------




ATTACHMENT IV
SUMMARY OF WELFARE BENEFIT COVERAGES
Name of employee: Peter G. Leemputte
HR ID: 5000371
Date of separation from service: May 31, 2015


The following information is provided to assist you in making certain benefit
choices following your separation from the Mead Johnson & Company, LLC (the
“Company”) and its affiliates. Detailed information and the forms to continue
your health care coverage will be sent to your home address in the near future.
Should you have any questions, contact the MJN Service Center at 1-877-500-0909.


While you are receiving severance pay in accordance with the Second Amended and
Restated Mead Johnson & Company, LLC Senior Executive Severance Plan (the
“Severance Plan”), life insurance equal to one times your salary will be
continued at the Company’s expense.


*Detailed information concerning health care continuation options that are
available to you as a result of your severance under the Severance Plan will be
mailed to your home. You will have the opportunity to select Company-subsidized
benefits continuation (Option I) or you may choose to pay for the full cost of
benefits continuation via COBRA (Option II). If you are married, your spouse
must also make this election. Please note that in order to select
Company-subsidized benefits continuation, you are required to execute (and not
revoke) the General Release (Attachment II). In addition, the package will also
contain information about how you can convert your group life insurance coverage
to individual policies at the conclusion of your severance period.






--------------------------------------------------------------------------------




ATTACHMENT V
VACATION PAY SUMMARY


Name of employee: Peter G. Leemputte
HR ID: 5000371


Our records indicate that you are eligible for vacation pay as follows (as of
May 31, 2015):


Banked vacation
-
Hours
Accrued vacation
120
Hours
Unused vacation
120
Hours
Total
120
Hours









--------------------------------------------------------------------------------




ATTACHMENT VI
SUMMARY OF OUTSTANDING EQUITY AWARDS


Name of employee: Peter G. Leemputte
HR ID: 5000371


ATTACHED IS A CHART OF AWARDS AND VESTING AND EXERCISE PROVISIONS



 
LTI Summary for Separation(1)  - Pete Leemputte
 
 
 
 
 
Assumed Separation Date: May 31, 2015
 
 
 
 
 
 
 
 
 
 
DISCLAIMER: This summary has been prepared for informational purposes only.
Actual and binding award details will be available via the Morgan Stanley Smith
Barney website following separation. In addition, the employee should refer to
the Plan and relevant Grant/Award Agreements for official provisions and
specific language regarding termination treatment. This summary assumes the
employee has read the Plan and Award Agreements and has accepted the terms and
conditions therein. The language contained in the Plan and Grant/Award
Agreements is controlling and will govern how equity awards are handled upon
termination of employment; if there is a discrepancy between the Grant/Award
Agreements and the Plan documents, the Plan documents prevail.


 
Restricted Stock Units ("RSUs")
 
Grant Date
 
 
 
Initial Award (#)
 
Units Vested Prior to Separation (#)
 
Estimated Shares Vesting upon Separation(2)          (#)
 
Notes: Restricted stock unit awards generally vest in full on the fourth
anniversary of the grant date. Participants terminated involuntarily (without
cause) prior to full award vest are entitled to a proportionate (prorated)
number of the total number of RSUs granted. Vested awards will be processed and
distributed upon an involuntary termination of employment.
 
March 2, 2012
 
4,510


 
—


 
3,658


 
 
February 27, 2013
 
5,043


 
—


 
2,841


 
 
February 28, 2014
 
4,328


 
—


 
1,354


 
 
 
 
 
 
Total


 
—


 
7,853


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Performance Share Awards ("PSUs")
 
Grant Date
 
 
 
Initial Award (#)
 
Units Fixed - Prior to Separation (#)
 
Estimated Shares Vesting After Separation(2)(3)           (#)
 
Notes: These performance share awards are earned over a three-year performance
cycle. The actual earned award will be based on the achievement of the
performance goal(s) established for each year of the performance period, subject
to performance criteria being met, and with continued employment through the end
of the vesting period. Participants terminated involuntarily (without cause)
prior to full vest will retain any shares that have become fixed for completed
annual performance periods and will be entitled to a proportionate (prorated)
portion of the total number of shares for the performance period (year) in which
employment terminates. Vested awards will be processed and distributed during
the first quarter after the end of the three-year performance cycle.
 
February 27, 2013
 
10,086


 
7,820


 
9,221


 
 
February 28, 2014
 
8,656


 
3,269


 
4,471


 
 
 
 
 
 
Total


 
11,089


 
13,692


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Stock Options
 
Grant Date
 
Grant Price ($)
 
Initial Grant (#)
 
 Exercisable Options
(as of April 1, 2015)
(#)
 
Estimated Options Exercisable Upon Separation(2)          (#)
 
Notes: One-third of these stock option awards vest on each of the first, second
and third anniversaries of their grant date. Participants terminated
involuntarily (without cause) prior to full grant vest are entitled to a
proportionate (prorated) number of the total number of unvested options granted
and have three months from the date of termination to exercise all vested
options. Vested options unexercised following the end of this three month period
will expire.
 
February 27, 2013
 
$
74.65


 
25,746


 
17,162


 
19,351


 
 
February 28, 2014
 
$
81.55


 
22,095


 
7,358


 
9,213


 
 
 
 
 
 
Total


 
24,520


 
28,564


 
 
 
 
 
 
 
 
 
 
 
 
 
(1)For the purposes of this document "Separation" is defined as involuntary
termination with severance.
 
 
 
(2)The final number of shares delivered upon settlement may be reduced by shares
withheld/sold to cover taxes. Please consult your tax advisor for individual tax
advice; as always, it remains the responsibility of the participant to ensure
proper individual tax reporting.
  
 
 
(3)Achievement of 2015 performance goals is assumed to be 100% (at target). The
actual number of Performance Shares earned for the 2015 Performance Year will be
determined in 2016 based on the actual performance in 2015.









